Citation Nr: 1039844	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.   

3.  Entitlement to service connection for a heart disorder, to 
include as secondary to an acquired psychiatric disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA), Philadelphia, Pennsylvania, Regional Office (RO).  
During the pendency of his appeal, the Veteran relocated to the 
St. Petersburg, Florida, area.  Thus, jurisdiction of his claims 
file was transferred to the St. Petersburg RO.   

In July 2010, the Veteran and his significant other testified 
before the undersigned Acting Veterans Law Judge via video-
conference.  A copy of the hearing transcript is of record and 
has been reviewed.      

At the time of the Veteran's Board hearing, he submitted 
additional evidence with a waiver of agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may properly consider such newly received 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, hypertension, and a heart disorder.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's service 
connection claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

During his July 2010 Board hearing, the Veteran indicated that he 
received treatment from a private doctor (Dr. Fox at Sarasota 
Memorial Hospital) for his heart disorder.  Additionally, the 
Veteran indicated that he received treatment at the Sarasota VA 
Outpatient Clinic for his psychiatric, hypertension, and heart 
disorders.  See July 2010 Board Hearing Transcript.  Review of 
the Veteran's treatment records from the Lebanon VA Medical 
Center (VAMC) also indicate that he received treatment at the Bay 
Pines VAMC for his psychiatric disorder, including PTSD.  See 
September 19, 2007 Consultation Report; September 20, 2007 
Consultation Report.  In a February 2008 statement, the Veteran 
further stated that he received private treatment for his 
psychiatric disorder at the Bayside Center for Behavioral Health 
in Sarasota, Florida, in the 1990s for 4 months; the Palms in 
Bradenton, Florida, 3 times in the 1990s; and Glen Oaks in 
Bradenton in the 1990's (which has since closed).  See February 
2008 "Statement in Support of Claim," VA Form 21-4138.  Such 
records may be pertinent to the Veteran's service connection 
claims.  Review of the Veteran's claims folder is negative for 
such treatment records.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Consequently, the Veteran's private and VA 
treatment records as indicated above relating to his psychiatric, 
hypertension, and heart disorders should be obtained and 
associated with the claims file.   

With regard to the Veteran's service connection claim for an 
acquired psychiatric disorder, to include PTSD, the Veteran 
contends that he incurred such as a result of his military 
service in Vietnam.  Specifically, he alleges that his 
psychiatric disabilities, including PTSD, are related to his 
detail of recovering survivors from downed planes and pulling 
dead bodies from the waters in Vietnam, including the body of a 
pilot with a fatal skull injury, and his inability to save a 
friend from committing suicide in Vietnam.  See January 2008 
"Statement in Support of Claim," VA Form 21-4138 (regarding his 
stressors); February 28, 2008 Psychology Note (detailing his 
stressors); July 2010 Board Hearing Transcript.   

Review of the evidence of record reveals that the Veteran has 
been variously diagnosed with PTSD, panic disorder, depression, 
and anxiety during post-service treatment at the Lebanon VAMC. 
The Veteran's service treatment records reflect that, in January 
1967, he had slashed both of his wrists eight months previously.  
Following a psychiatric examination, the Veteran was diagnosed 
with emotionally unstable personality.  Additionally, his 
stressor of recovering the body of a pilot with a fatal skull 
injury in April 1965 was verified in a September 2008 PTSD 
Stressor Verification Memorandum.  

Further review of the claims folder reveals that the Veteran 
underwent a VA PTSD examination in October 2008.  The October 
2008 VA examiner assessed the Veteran with major depression 
(recurrent, currently moderately depressed) and panic disorder in 
partial remission, and opined that he did not meet the criteria 
for PTSD diagnosis based on "a review of his sequential history 
and the actual stressors described" which the examiner 
determined were "relatively mild with no acute near death 
experience to the individual himself."  See October 2008 VA PTSD 
Examination Report.  The October 2008 VA examiner opined that the 
Veteran's PTSD symptoms "are likely the result of" childhood 
experience and previous negative experiences.  However, he failed 
to render an opinion as to whether the Veteran's diagnosed 
psychiatric disabilities, to include major depression (recurrent, 
currently moderately depressed) and panic disorder in partial 
remission, were related to his service.  The claims folder is 
negative for any other opinion regarding whether the Veteran has 
PTSD, or any other psychiatric disability, that is related to his 
service, to include his verified stressor.  

Based on the foregoing, a new VA examination is necessary to 
ascertain whether the Veteran's acquired psychiatric disorders, 
to include PTSD, are related to his service, including the 
symptoms, such as wrist slashing, that lead to the diagnosis of 
emotional unstable personality during service and his verified 
stressor of recovering the body of a pilot with a fatal skull 
injury in April 1965.

Additionally, documentation in the claims file appears to reflect 
that the Veteran was, at one point in time, in receipt of Social 
Security Administration (SSA) disability benefits.  Therefore, a 
remand is necessary in order to obtain any determination 
pertinent to the Veteran's claim for SSA benefits, as well as any 
medical records relied upon concerning that claim.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

In addition, the Veteran's remaining claims, that of entitlement 
to service connection for hypertension and a heart disorder, are 
found to be inextricably intertwined with the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, which has been remanded herein.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Specifically, the Veteran claims 
that his hypertension and heart disorders are secondary to his 
acquired psychiatric disorder, to include PTSD, and the stress 
these disorders have caused him.  See July 2010 Board Hearing 
Transcript.  Thus, action on the secondary service connection 
claims for hypertension and a heart disorder are deferred pending 
resolution of the service connection claim for an acquired 
psychiatric disorder, to include PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's 
treatment records regarding his 
psychiatric, hypertension, and heart 
disorders from the Sarasota VA Outpatient 
Clinic and associate these records with the 
claims folder.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The AMC/RO should also obtain the 
Veteran's treatment records from the Bay 
Pines VAMC regarding his psychiatric 
disorder and associate these records with 
the claims folder.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining any necessary 
authorization, the AMC/RO should also 
obtain the Veteran's private treatment 
records at the Sarasota Memorial Hospital, 
including treatment from Dr. Fox for his 
heart disorder, and associate these 
records with the claims folder.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

4.  After obtaining any necessary 
authorization, the AMC/RO should also 
obtain the Veteran's private treatment 
records regarding his psychiatric disorder 
at the Bayside Center for Behavioral 
Health in Sarasota, Florida (1990's), the 
Palms in Bradenton, Florida (1990's), and 
Glen Oaks in Bradenton, Florida (1990's), 
identified by the Veteran in the February 
2008 "Statement in Support of Claim," VA 
Form 21-4138, and associate these records 
with the claims folder.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

5.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).  

6.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA 
psychiatric examination with respect to 
the service connection claim for acquired 
psychiatric disorder, to include PTSD.  
The claims file and a copy of this remand 
should be made available to the examiner 
for review.  The entire claims file must 
be reviewed by the examiner in conjunction 
with each examination and the report 
should state that such review has been 
accomplished.  The examiner should be 
informed that the Veteran's stressor of 
recovering the body of a pilot with a 
fatal skull injury in April 1965 has been 
verified.

The examiner should identify all of the 
Veteran's acquired psychiatric disorders 
that meet the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  

If PTSD is diagnosed, the examiner should 
state whether it is it at least as likely as 
not that such disorder is the result of the 
Veteran's verified stressor of recovering 
the body of a pilot with a fatal skull 
injury in April 1965?

For each currently diagnosed acquired 
psychiatric disorder, other than PTSD, the 
examiner should offer an opinion as to 
whether it is likely, unlikely, or at least 
as likely as not that any such disorder is 
related to the Veteran's military service, 
to include recovering the body of a pilot 
with a fatal skull injury in April 1965 or 
the symptoms, such as wrist slashing, that 
lead to the diagnosis of emotional unstable 
personality during service.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed acquired 
psychiatric disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

7.  Relevant to the Veteran's claims of 
entitlement to service connection for 
hypertension and a heart disorder, claimed 
as secondary to an acquired psychiatric 
disorder, any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations or 
obtaining any opinions deemed necessary 
for the appropriate adjudication of the 
claims, should be conducted.

8.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


